Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated December 7, 2021, the Detailed Action issued October 7, 2021, wherein Claims 10-14 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1 and 5-9 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 9 regarding an engine cover member mounting structure that includes a cover member having a groove formed in the surface of the cover member facing the outer wall, the groove receiving a harness, wherein the width of the groove is substantially equal to the diameter of the harness, the depth of the groove is greater than the diameter of the harness, and the harness is held in the groove at a predetermined distance from the outer wall, in combination with the remaining limitations set forth respectively in Claims 1 and 9, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Yoshida (JP 2004-029513 A) discloses an engine cover member mounting structure (see paragraph [0001]) including an engine body (4), a peripheral member (3) arranged on an outer wall of engine body (4), a cover member (1) arranged between the outer wall and the peripheral member (3), and a harness (2) routed between the outer wall and the peripheral member, wherein the harness is held on a surface (11) of the cover member (see Figure 3). Further, Yoshida discloses that harness (2) may be held on a surface of the cover member facing the outer wall (see Figure 7).
However, neither Yoshida nor the related prior art anticipates or renders obvious the claimed subject matter noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747